Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, page.1, filed on 01/27/2021, with respect to amended claims 1 and 20 have been fully considered and are persuasive.  Therefore, the terminal disclaimer has been reviewed and is accepted and a Notice of Allowance is issued herewith. 
Allowable Subject Matter
Claims 1-2, 4-5, 7, and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitation “determining a musculoskeletal model of a subject based on at least one digitized position of two or more vertebral bodies of the subject, wherein the musculoskeletal model includes spinopelvic parameters, ligament parameters, and joint kinematics” as recited in independent claims 1, 20, and 21, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896